        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 1 of 18                    FILED
                                                                                2021 Apr-08 AM 10:01
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA,
                        SOUTHERN DIVISION

BELINDA GAIL BETHEA                    )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       CASE
                                       )       NUMBER: __________
AETNA LIFE INSURANCE                   )
COMPANY                                )
                                       )
      Defendant.                       )

                                   COMPLAINT

      Comes now the Plaintiff, Belinda Gail Bethea, and hereby files her complaint

against Aetna.

                                     PARTIES

      1.     The Plaintiff, Belinda Gail Bethea (“Mrs. Bethea”), is an insured under

Group Long Term Disability Plan for employees of The Moses H. Cone Memorial

Hospital Operating Corporation, identified as Group Insurance Policy GP-0737462

(“the Plan”), who has been improperly denied disability benefits under the Plan.

      2.     Defendant, Aetna Life Insurance Company (“Aetna”), is the

Administrator of the Plan. Upon information and belief, Aetna is a foreign

corporation incorporated in the State of Connecticut, which conducts business

generally in the State of Alabama and specifically within this District.



                                           1
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 2 of 18




                         JURISDICTION AND VENUE

      3.     This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff asserts claims for long term

disability (“LTD”) benefits, enforcement of ERISA rights and statutory violations

of ERISA under 29 U.S.C. § 1132, specifically, Mrs. Bethea brings this action to

recover benefits due to her pursuant to 29 U.S.C. §1132(a)(1)(B) and to enforce her

rights under the Plan pursuant to 29 U.S.C. §1132(a)(3).      This Court has subject

matter jurisdiction under ERISA without respect to the amount in controversy or the

citizenship of the parties. 29 U.S.C. §§ 1132(a), (e)(1) and (f) and 28 U.S.C. § 1131.

Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

1391(b).

                                   INTRODUCTION

      4.     The Plaintiff in this case was subjected to improper claim handling

procedures by Aetna as it exploited the shortcomings of ERISA as it relates to claims

for “welfare” benefits to avoid paying Mrs. Bethea’s valid claim for disability

benefits. The traditionally held purpose of the ERISA statute is “to promote the

interest of employees and their beneficiaries in employee benefit Plans.” Shaw v.

Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Mrs. Bethea, as an employee insured

for disability, was supposed to be treated as a beneficiary by Aetna as a statutory

fiduciary. Instead, Aetna has breached those duties and victimized Mrs. Bethea by


                                          2
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 3 of 18




engaging in improper claim handling procedures. As described in more detail below,

Aetna has clearly engaged in bad faith claim handling and Mrs. Bethea, at minimum,

is entitled to de novo review and all relief that ERISA provides.

                            STATEMENT OF FACTS

      5.     Mrs. Bethea is an insured for benefits under the Plan. Aetna is the

administrator of the Plan. The Plan provides insureds, like Mrs. Bethea, LTD

benefits and was in full force and effect at all times relevant to this Complaint.

      6.     At all relevant times, Mrs. Bethea was employed by The Moses H. Cone

Memorial Hospital Operating Corporation and was a covered participant in the Plan,

as defined in 29 U.S.C. § 1002(7) and under the terms and conditions of the Plan.

      7.     Mrs. Bethea, a woman fifty-nine (59) years of age, worked for The

Moses H. Cone Memorial Hospital Operating Corporation until her disabilities

forced her to stop working on or about May 5, 2016.

      8.     Mrs. Bethea was employed by The Moses H. Cone Memorial Hospital

Operating Corporation as a Registered Nurse.

      9.     Mrs. Bethea’s medical disabilities include chronic low back pain,

lumbar spondylosis, lumbar spinal stenosis, lumbar radiculopathy, and neurogenic

claudication. The symptoms of her impairments and the side effects of the

medications and treatment prescribed render Mrs. Bethea unable to perform any job.




                                           3
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 4 of 18




      10.    Mrs. Bethea was approved for and began receiving LTD benefits from

Aetna as of August 12, 2016.

      11.    Mrs. Bethea received continuous LTD benefits through November 15,

2018, totaling two (2) years of continuous benefits.

      12.    Mrs. Bethea’s LTD benefits were approved and paid during this period

because Aetna determined that she was unable to perform the material and

substantial duties of her occupation, as defined under the Plan.

      13.    After receiving twenty-four (24) months of LTD benefits, Mrs.

Bethea’s claim was reviewed using the gainful occupation definition of disability as

defined by the policy.

      14.    By letter dated September 14, 2018, Aetna wrongfully terminated Mrs.

Bethea’s LTD benefits beyond November 15, 2018.

      15.    The Plan at issue, as governed by ERISA and relied upon to deny Mrs.

Bethea’s long term disability benefits states, in part:

      Test of Disability

      From the date that you first became disabled and until monthly benefits are

      payable for 24 months until you meet the test of disability on any day that:

             • You cannot perform the material duties of your own occupation

                solely because of an illness, injury or disabling pregnancy-related

                condition; and

                                           4
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 5 of 18




            • Your earnings are 80% or less of your adjusted predisability

                earnings.

      After the first 24 months of your disability that monthly benefits are payable,

      you meet the plan’s test of disability on any day you are unable to work at any

      reasonable occupation solely because of an illness, injury or disabling

      pregnancy-related condition.

      16.   Using this test of disability, Aetna found Mrs. Bethea disabled and

approved her LTD benefits for two years as Mrs. Bethea’s chronic low back pain,

lumbar spondylosis, lumbar spinal stenosis, lumbar radiculopathy, and neurogenic

claudication prevented her from performing the material and substantial duties of

her own occupation.

      17.   However, on September 14, 2018, Aetna determined that Mrs. Bethea

no longer met the definition of disability as defined under the Plan and terminated

Mrs. Bethea’s LTD benefits.

      18.   At all relevant times, and prior to the termination of Mrs. Bethea’s

benefits, she was under the consistent care of Dr. Thomas Saullo (“Dr. Saullo”), who

specialized in physical medicine and rehabilitation, and Dr. Ruben Torrealba (“Dr.

Torrealba”), who specialized in orthopedic spine surgery.

      19.   Mrs. Bethea’s medical history is notable for right-sided L4-5

transforaminal lumbar interbody fusion, L4-5 posterior spinal fusion and
                                         5
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 6 of 18




instrumentation, bilateral hemilaminectomy with decompression of the thecal sac

and L4 and L5 nerve roots, and bone grafting and bone marrow aspiration on August

10, 2016 to address her lumbar spinal stenosis, spondylosis, degenerative

spondylolisthesis, and bilateral sciatica.

      20.    Persistent back pain necessitated a left L2-5 medial branch blockade on

September 19, 2017 as well as a left L5 nerve root block on January 16, 2018 and

left S1 nerve root block on February 13, 2018.

      21.    A lumbar MRI was performed on December 4, 2017 and demonstrated

prior L4-5 fusion and decompression, mild canal stenosis, and multilevel foraminal

narrowing, moderate on the left at L5-S1.

      22.    On February 23, 2018, Dr. Saullo provided an Attending Provider

Statement and noted that, due to lumbar spondylosis, stenosis, and sciatica, Mrs.

Bethea was limited by back and leg pain and could only walk short distances and

stand for limited periods. Dr. Saullo noted that a full recovery was “not likely, at this

time,” and that her “function [is] unlikely to greatly improve.”

      23.    Dr. Roy Moreira also noted Mrs. Bethea’s recovery to be “unlikely” in

an Attending Provider Statement dated March 14, 2018. Dr. Moreira, too, noted that

back pain made prolonged sitting walking impossible.

      24.    An Attending Provider Statement from Dr. Moreira on May 23, 2018

detailed Mrs. Bethea’s inability to bend, sit or walk regularly due to low back pain.


                                             6
         Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 7 of 18




        25.   While reviewing Mrs. Bethea’s claim, Aetna referred the claim for a

Transferable Skill Analysis on August 22, 2018, which identified three alternative

occupations it deemed Mrs. Bethea capable of performing.

        26.   This Transferable Skills Analysis assigned a Sedentary functional

capacity to Mrs. Bethea, seemingly based primarily on a referral form provided by

Aetna.

        27.   Following this vocational assessment, Aetna informed Mrs. Bethea on

September 14, 2018 of its decision to terminate LTD benefits as of November 16,

2018.

        28.   Less than two weeks following this denial of benefits, on September

26, 2018, Mrs. Bethea underwent a lumbar MRI which revealed progressive spinal

stenosis at L3-4 which was now moderately severe and progressive left-sided disc

protrusion at L5-S1 with progressive impingement of the left S1 nerve root.

        29.   On October 2, 2018, Mrs. Bethea appeal the termination of her LTD

benefits. Mrs. Bethea included with her appeal additional medical records outlining

the decline of her condition.

        30.   Dr. Saullo noted lumbar spasm, paraspinal tenderness, positive straight

leg raise, and limited lumbar range of motion during an evaluation on September 6,

2018, and likewise noted increasing symptoms of pain.

        31.   Dr. Torrealba also noted severe back pain, restricted lumbar range of


                                          7
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 8 of 18




motion, and lower extremity weakness causing difficulty walking on September 21,

2018 and September 28, 2018.

      32.    After noting the progressively worsening findings shown on her

September 26, 2018 MRI, Dr. Torrealba referred Mrs. Bethea for additional nerve

root blocks during this September 28, 2018 appointment, and also noted that further

surgery might be necessary should her symptoms remain severe.

      33.    In an Attending Provider Statement dated October 3, 2018, Dr.

Torrealba noted Mrs. Bethea’s diagnoses of lumbar spinal stenosis and

spondylolisthesis which remained symptomatic despite a series of injections and

several medication trials. Dr. Torrealba noted that Mrs. Bethea was not able to stand

or sit for prolonged periods and that, should her pain fail to improve following one

further injection, surgery would be considered.

      34.    Despite providing proof of her disability both before the termination of

benefits and throughout the appeals process, Aetna refused to award Mrs. Bethea’s

LTD benefits and issued its final termination letter dated October 31, 2018.

      35.    In its final termination letter dated October 31, 2018, Aetna relied on

the opinion of paid medical reviewer Dr. Eric Kerstman (“Dr. Kerstman”).

      36.    Dr. Kerstman, whom has never seen or treated Mrs. Bethea,

acknowledged Mrs. Bethea’s chronic back pain and noted the progressive nature of

her symptoms, yet rendered an opinion that Mrs. Bethea was capable of Light work


                                         8
        Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 9 of 18




capacity.

      37.   Dr. Kerstman’s opinion as reflected in the termination letter dated

October 31, 2018 solely focused on Mrs. Bethea’s physical functionality and failed

to consider Mrs. Bethea’s non-exertional limitations.

      38.   At all relevant times of Aetna’s review of Mrs. Bethea’s claim, Aetna

had the contractual right to obtain better evidence of Mrs. Bethea’s disability by

ordering an independent medical examination.

      39.   Rather than ordering Mrs. Bethea to sit for an independent medical

examination, Aetna relied on a paid record review to support its denial of LTD

benefits.

      40.   Aetna did not allow Mrs. Bethea an opportunity to review and respond

to Dr. Kerstman’s paid report, as Mrs. Bethea was only informed of their

involvement and Aetna’s reliance upon their opinion in the letter terminating

benefits dated October 31, 2018. Rather than providing Mrs. Bethea an opportunity

to respond, Aetna informed Mrs. Bethea that she could “file a lawsuit.”

      41.   Following the termination of her LTD benefits, on March 27, 2020,

Mrs. Bethea was informed by the Social Security Administration that she was

deemed totally disabled.

      42.   As of this date, Mrs. Bethea has been denied LTD benefits rightfully

owed to her under the Plan.


                                         9
       Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 10 of 18




      43.    Mrs. Bethea has met and continues to meet the Plan’s definition of

disabled.

      44.    Mrs. Bethea has exhausted any applicable administrative review

procedures and her claim is ripe for judicial pursuant to 29 U.S.C. § 1132.

      45.    Aetna’s refusal to pay benefits has caused tremendous financial

hardship on Mrs. Bethea.

                             STANDARD OF REVIEW

      46.    A denial of benefits challenged under 29 U.S.C. § 1132(a)(1)(B) is to

be reviewed under a de novo standard unless the benefit Plan gives the administrator

or fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the Plan.

      47.    When discretionary authority is clearly granted and the insurer of an

ERISA plan also acts as a claims administrator, there is a structural or inherent

conflict of interest that mandates a heightened arbitrary and capricious standard of

review.

      48.    Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to Aetna or to any other entity who may

have adjudicated Mrs. Bethea’s claim. Therefore, the Court should review Mrs.

Bethea’s claim for benefits under a de novo standard.




                                           10
       Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 11 of 18




      49.    Upon information and belief, Aetna evaluated and paid all claims under

the LTD Plan at issue, creating an inherent conflict of interest.

      50.    Aetna has failed to comply with the letter of the claims procedures

outlined in ERISA and therefore Mrs. Bethea’s claim for benefits should be

reviewed by this Court under a de novo standard.

      51.    In the alternative, if the Court finds that Aetna is entitled to the

heightened arbitrary and capricious standard of review, the termination of Plaintiff’s

benefits constitutes a clear abuse of discretion as Aetna’s decision to deny Mrs.

Bethea’s LTD benefits was arbitrary and capricious.

        DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      52.    Aetna has wrongfully denied LTD benefits to Mrs. Bethea, in violation

of the policy provisions and ERISA, for the following reasons:

             (a) Mrs. Bethea is totally disabled, in that she is prevented from

                performing the duties of any gainful occupation;

             (b) Mrs. Bethea is entitled to disability benefits under the terms of the

                Plan, as she meets the Plan’s definition of disability and she has

                otherwise met the conditions precedent of the Plan for coverage and

                entitlement to benefits;

             (c) Aetna failed to accord proper weight to the evidence in the

                administrative record showing that Mrs. Bethea is totally disabled;


                                           11
Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 12 of 18




    (d) Aetna’s interpretation of the definition of disability contained in the

       Plan is contrary to plain language of the Plan, unreasonable,

       arbitrary, capricious, and otherwise violated the standards required

       by ERISA;

    (e) Aetna failed to allow Mrs. Bethea a right to access information upon

       which it relied to make a final determination, and failed to allow

       Mrs. Bethea an opportunity to respond to said information, before it

       made a final determination on her claim for LTD benefits;

    (f) Aetna failed to obtain and consider relevant information pertaining

       to Mrs. Bethea’s disability before it made a final determination on

       her claim for LTD benefits;

    (g) Aetna wrongfully denied Mrs. Bethea a full, fair and impartial

       review of her benefits claim pursuant to 29 C.F.R § 2560.503-

       1(h)(1), by ignoring the overwhelming weight and credibility of

       evidence submitted and instead behaved as an adversary, looking

       instead for less credible evidence of marginal significance to support

       its goal of denying her benefits claim;

    (h) Aetna failed to give proper weight to Mrs. Bethea’s own accounts

       regarding the debilitating effects of her pain;

    (i) Aetna ignored the records and opinions of Mrs. Bethea’s treating


                                 12
Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 13 of 18




       physicians which show that Mrs. Bethea is totally disabled, and

       instead based its decision to deny benefits on its internal review by

       Aetna staff members and its paid reviewers, who had never seen or

       treated Mrs. Bethea, some of which never spoke with her treating

       physicians about the nature of her disability, and who were not as

       qualified as Mrs. Bethea’s treating physicians to formulate opinions

       regarding the nature and extent of her disability;

    (j) Aetna failed to exercise reasonable flexibility in its claims review

       process to assure Mrs. Bethea a full, fair review, well-reasoned, and

       principled of his claim;

    (k) Aetna administered Mrs. Bethea’s claim for LTD benefits while

       acting under an inherent and substantial conflict of interest in that

       Aetna served both as fiduciary of and funding source for the Plan,

       and placed its own pecuniary interests above Mrs. Bethea’s interests

       in wrongfully terminating her LTD benefits and failing to administer

       the Plan as an impartial decision-maker, free of such conflict of

       interest, would;

    (l) Aetna made erroneous interpretations of some evidence in violation

       of its obligation to discharge its duties with care, prudence, skill, and

       diligence;


                                  13
Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 14 of 18




    (m)   Aetna acted in bad faith by denying Mrs. Bethea’s claim based

       upon the inability of Aetna’s paid reviewers to find Mrs. Bethea

       disabled, and otherwise failed to administer the Plan honestly, fairly

       and in good faith, and to at all ties act in Mrs. Bethea’s best interests;

    (n) Aetna terminated Mrs. Bethea’s benefits without the support of any

       new information that showed improvement in Mrs. Bethea’s

       medical condition, when in fact, her treating physicians opined that

       her medical condition continued to deteriorate;

    (o) Aetna failed to support the termination of benefits with substantial

       evidence;

    (p) Aetna imposed a standard not required by the Plan provisions, by

       requiring objective evidence of Mrs. Bethea’s subjective medical

       conditions where such evidence cannot be reasonably provided;

    (q) Aetna denied Mrs. Bethea’s claim for a lack of objective medical

       evidence when Mrs. Bethea has provided ample subjective evidence

       of a disability and Aetna has neither identified any objective

       evidence that Mrs. Bethea could have supplied to support the claim

       and has not had Mrs. Bethea undergo an independent medical

       examination or a similar in-person probative procedure to test the

       validity of her complaints;


                                  14
       Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 15 of 18




             (r) Aetna failed to consider Mrs. Bethea’s non-exertional limitations

                caused by her disability, such as the side effects of her prescribed

                medication, her ability to regularly attend work, and the effect her

                disability has on her concentration, persistence and pace when

                performing the material duties of any reasonable occupation;

             (s) Aetna’s termination of Mrs. Bethea’s LTD benefits failed to provide

                a detailed explanation and the basis of its disagreement with the

                opinions of Mrs. Bethea’s treating physicians;

             (t) Aetna wrongfully denied Mrs. Bethea’s LTD benefits in such other

                ways to be shown through discovery and/or hearing.

      53.    As a result of the foregoing, the relief to which Mrs. Bethea is entitled

includes: (1) monthly LTD income benefits to Mrs. Bethea, (2) payment of back

benefits from November 16, 2018 to the date of judgment, (3) pre-judgment interest,

(4) equitable relief, including declaratory and injunctive relief, to redress Aetna’s

practices that are violative of the Plan and ERISA, and to enforce the terms of the

Plan and ERISA, and (6) an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 1132(g).

                              CAUSES OF ACTION

                               COUNT ONE
                 ERISA (Claim for Benefits Owed under Plan)


                                         15
       Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 16 of 18




      54.    Plaintiff hereby incorporates by reference each and every fact as if it

was restated herein.

      55.    At all times relevant to this action, Mrs. Bethea was a participant of the

Plan underwritten by Aetna and issued to The Moses H. Cone Memorial Hospital

Operating Corporation and was eligible to receive disability benefits under the Plan.

      56.    As more fully described above, the termination and refusal to pay Mrs.

Bethea’s benefits under the Plan for the period from at least on or about November

16, 2018 through the present constitutes a breach of Defendant’s obligations under

the Plan and ERISA. The decision to deny benefits to Mrs. Bethea constitutes an

abuse of discretion as the decision was not reasonable and was not based on

substantial evidence.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays the Court for the following:

      1.     A judgment ordering the applicable standard of review in this case is

de novo;

      2.     A judgment ordering that by a preponderance of evidence, the

Defendant has breached its fiduciary duty to the Plaintiff by wrongfully denying her

LTD benefits owed to her through the Plan;

      3.     In the alternative, if the Court determines that the applicable standard

of review is the heightened arbitrary and capricious standard, the Court may take


                                          16
       Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 17 of 18




and review the records of Defendant and any other evidence that it deems necessary

to conduct an adequate arbitrary and capricious review and enter a judgment that

Defendant’s decision to wrongfully deny Plaintiff’s LTD benefits was unreasonable,

arbitrary and capricious, and unsupported by substantial evidence;

      4.     Declaratory and injunctive relief, finding that Defendant violated the

terms of the Plan and Plaintiff’s rights thereunder by terminating Mrs. Bethea’s LTD

benefits, that Mrs. Bethea is entitled to a continuation of future LTD benefits from

Defendant pursuant to the Plan;

      5.     Declaratory and injunctive relief, finding that Defendant breached its

fiduciary duties to Plaintiff, enjoining Defendant from further violations of its

fiduciary duties, and directing Defendant to take all actions necessary to administer

the Plan in accordance with the terms and provisions thereof and Defendant’s

fiduciary and other obligations arising under ERISA;

      6.     A judgment ordering Defendant to pay Mrs. Bethea’s LTD benefits

from November 16, 2018 through the date judgment is entered herein, together with

pre-judgment interest on each and every such monthly payment through the date of

judgment;

      7.     An award of attorney’s fees and costs pursuant to 29 U.S.C. § 1132(g);

      8.     For such other and further relief as the Court deems just, fit and proper.

      Respectfully submitted this the 7th day of April, 2020.


                                          17
      Case 2:21-cv-00497-AMM Document 1 Filed 04/07/21 Page 18 of 18




                                  /s/ Peter H. Burke_______________
                                  Peter H. Burke (ASB-1992-K74P)
                                  pburke@burkeharvey.com
                                  BURKE HARVEY, LLC
                                  3535 Grandview Parkway, Suite 100
                                  Birmingham, Alabama 35243
                                  Phone: 205-930-9091
                                  Fax: 205-930-9054
                                  Attorney for Plaintiff Belinda Bethea



PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AT:

Aetna Life Insurance Company
151 Farmington Ave
Hartford, CT 06156




                                    18
